Per Curiam,

The evidence is not sufficient to take .the case out of the statute of limitations. It neither shows an express or implied promise'to pay the debt.; but, on the contrary, it appears that the defendant uniformly .considered the demand as unjust from the,beginning, and that hé was- under no obligation to-pay it. To infer a promise to pay, ih direct apposition to the defend-1 ant’s denial of the justice and fairness of the debt, would be trifling with the statute. The proposition to give 25 dollars to settle the demand must be laid out of. the case, because that was a mere péáce-offering, and being rejected, it- cannot prejudice the defendant.
Judgment for the defendant,